Per Curiam:
We think no case was made out calling for interference by mandamus with the decision of the tenement house commissioner in a matter necessarily involving expert knowledge of building conditions. These matters are left to the judgment of the commissioner and it must be a very clear case which will justify interference by the court. The building in question is in two separate zoning districts with differing regulations concerning court yard spaces. The tenement house commissioner has determined the width of the court yards in each zone according to the length of the building in that zone. The result is to substantially curtail the use of the property for building purposes by the owner, but if the reasoning of the petitioner is to be adopted and the entire length of the building is to be taken as governing the width of the court yards on either side, the available building space on the lot, with 40 feet frontage, would be limited to a building less than twelve feet wide; and, carried to its logical conclusion, if the building were much longer it must come to a point. These matters were before the Special Term on the denials contained in the affidavits in opposition to the motion. The appellant Frances C air one owns 6,000 square feet of land and under the plans approved by the tenement house commissioner she can use but 3,196 square feet for her building. If the reasoning of the learned justice at Special Term applied to the situation presented, the property owner could use but 1,865 square feet of her land for building purposes. We think the zoning restrictions contemplated no such unreasonable interference with the property rights of the appellant. The peremptory mandamus order should be reversed upon the law and the facts, with ten dollars costs and disbursements to each appellant, and the application for peremptory mandamus should be denied, with fifty dollars costs.
Kelly, P. J., Rich, Kelby, Young and Kapper, JJ., concur.
Peremptory mandamus order reversed upon the law and the facts, with ten dollars costs and disbursements to each appellant, and application for peremptory mandamus denied, with fifty dollars costs.